Title: To James Madison from John L. E. W. Shecut, 11 December 1817
From: Shecut, John L. E. W.
To: Madison, James


Esteemed Sir.
Charleston So Caro. Decr. 11t. 1817.
Your exalted Character during and since your Administration as the Chief Magistrate of our happy Country, your fostering care of her best interests, and the high regard you have invariably had to the Arts and Sciences; induces me to trespass upon you to request your acceptance of an “Essay on the Yellow Fever of Charleston” being an humble attempt to trace to their origin the Causes which have led to its existence among us. With a continuing sense of your exalted Services to our Country, permit me to hope, your valuable life may be long preserved to it and your friends, among whom I presume to approach you as one among the most humble; though no less sincere.
JLEW Shecut
